Citation Nr: 1449173	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-42 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the thoraco-lumbar spine prior to August 12, 2013, and in excess of 40 percent thereafter.

4.  Entitlement to an initial compensable evaluation for right lower extremity radiculopathy prior to August 12, 2013, and in excess of 10 percent thereafter.  

5.  Entitlement to an initial compensable evaluation for left lower extremity radiculopathy prior to August 12, 2013, and in excess of 10 percent thereafter.  


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for GERD and a left knee disorder, but continued a 20 percent evaluation for his lumbar spine disability.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2011; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in May 2013, when the above issues were remanded for further development.  During the pendency of that remand, the AOJ awarded the Veteran a 40 percent evaluation for his lumbar spine disability, effective August 12, 2013-the date of his most recent VA examination-in a September 2013 rating decision.  That rating decision additionally awarded separate 10 percent evaluations for bilateral lower extremity radiculopathy, effective that same date.  The Board has recharacterized the lumbar spine claim on appeal in order to comport with this award of benefits.  Additionally, the Board has taken jurisdiction over the separate awards of bilateral lower extremity radiculopathy in light of VA regulations which indicate that evaluation of any associated neurological disability associated with the lumbar spine disability should be separately evaluated.  See 38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

The case has been returned to the Board for further appellate review at this time.  The issues of increased evaluation for a lumbar spine disability and associated bilateral lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a chronic left knee disability that had its clinical onset in service or is otherwise related to active duty or a service-connected disability.   

2.  Resolving all doubt in the Veteran's favor, GERD underwent a permanent, measurable increase in its severity during a period of active duty.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  GERD was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the favorable decision with regards to the issue of service connection for GERD, as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

Regarding the left knee claim, the Veteran was sent letters in November 2007 and March 2008 that provided information as to what evidence was required to substantiate the claim of service connection for a left knee disorder and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

The Board acknowledges that the claims herein decided were the subject of a prior Board remand in May 2013, which instructed that any outstanding VA and Tricare treatment records be obtained and that the Veteran be provided VA examinations with regards to his GERD and left knee claims.  VA treatment records through June 2013 were obtained and associated with the claims file; likewise, the Veteran underwent VA examinations of his GERD and left knee in June 2013 and August 2013, respectively.  

Regarding the Tricare records, the Veteran was asked to provide more information and a medical information consent form regarding his Tricare treatment in a June 2013 letter.  As of this time, the Veteran has not provided further information or the consent letter regarding those outstanding records.  The Board emphasizes that the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  See Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  

After review of the claims file, the Board finds that VA has fulfilled its duty to assist with regards to claims herein decided, to include attempting to obtain any Tricare records.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Service Connection for a Left Knee Disorder

On appeal, the Veteran has averred that he injured his left knee while playing volleyball during physical training in approximately November or December 2005.  The Veteran has stated that he believes he should be service-connected for this injury.  The Veteran stated in his March 2011 hearing that he did not seek any medical treatment for his left knee during military service.

Turning to the evidence of record, the Veteran's service treatment records reveal a normal left knee on enlistment into the Reserves in May 2003, and in his August 2005 pre-deployment assessment.  In an April 2006 treatment chronological record of medical care, the Veteran checked the box for "leg or muscle cramps or pain," indicating his left knee.  In the Veteran's May 2006 post-deployment assessment and separation examination, the Veteran's left knee was normal.  In a May 2006 treatment record approximately a week later, however, the Veteran reported that he had pain in his left knee after a physical activity work out in November-December 2005 and now currently has pain when he goes down stairs.  It was noted that there was no history of an injury and he was able to continue duty.  The examiner diagnosed the Veteran with "history of intermittent left knee pain, negative x-ray" at that time.  The Veteran elected to follow-up with Tricare after discharge from service for his left knee pain at that time.  

After discharge from service, the Board notes, as above, that the Veteran stated he sought Tricare treatment for his left knee, though he has not provided any further details regarding that treatment.  In his March 2011 hearing, the Veteran stated that he had a left knee x-ray with Tricare after he discharged from service and he was told that the "x-rays looked good."  

The Board has also reviewed the Veteran's post-service private treatment records in the claims file; such records do not document any left knee complaints, treatment or diagnoses.  

VA treatment records, dated from October 2006 through June 2013 reflect two instances of left knee treatment.  The first instance is in the Veteran's October 2006 establishment of care record, in which he reported injuring his left knee in November 2005 while playing volleyball.  He stated that he landed awkwardly and had marked pain with an inability to walk after the incident, though he denied having any medical treatment at the time of the injury "as he did not want to leave active duty."  He stated that his pain has gradually improved, but persists especially going up or down stairs.  On examination, the examiner noted that there was no clubbing, cyanosis, or edema of the extremities.  His left knee was noted as having a "bony prominence to patella with good range of motion to flexion and extension.  No joint line tenderness.  No effusion or erythema."  The examiner diagnosed the Veteran with left knee pain, noting it was a "nonfocal exam today."

The second instance of treatment for the Veteran's left knee was in September 2009, wherein the Veteran again reported left knee pain.  The Veteran reported that his knee "popped while playing volleyball in November 2005 in the military and [that he had] pain for 2-3 weeks afterwards.  Since then [he has] pain on and off.  Denies locking or falling.  Hasn't had an MRI yet."  On examination, the Veteran's extremities were shown to be nonedematous.  He was diagnosed with left knee pain.

During his March 2011 hearing, the Veteran reiterated his statements regarding left knee injury during service while playing volleyball.  He also reiterated his complaints regarding left knee pain and other symptoms, particularly when navigating stairs.  He indicated that he does not bother him all the time though.

On VA examination in August 2013, left knee range of motion was normal without any evidence of painful motion.  Furthermore, there was no evidence of any other left knee symptoms on examination at that time; the Veteran's examinations were of his left knee were all normal.  The examiner noted that the Veteran used a cane, but explicitly noted it was for his lumbar spine disability and not his knees.  The examiner then opined as follows:

Despite his history that there was a volleyball injury of the right knee in service, as there is not a condition now on objective physical examination of the left knee with normal exam, there is nothing to relate a present left knee condition to the service experience.  It is noted that the records since service are silent as to a left knee condition, although he has had the opportunity to avail himself of medical care were it needed for the left knee.  There are no visits and nothing to relate the left knee to the low back condition as he says the left knee and the low back are not connected and although he uses a cane to relieve back pressure in his words it is not used for the left knee.  

The examiner further opined in a second opinion:

There is no left knee condition found to relate to the back condition; there are no visits and nothing to relate the left knee to the low back condition in and/or after the service nor any aggravation of either the low back by the knee or the knee by the low back.  He says the left knee and the low back are not connected and although he uses a cane to relieve back pressure in his words it is not used for the left knee.

The diagnosis was "right knee reported as possible meniscus tear" prior to service (in 1993).  

Based on the foregoing evidence, the Board finds that service connection for a left knee disorder must be denied at this time because there is no showing that the Veteran currently has a left knee disability.  

While the Veteran is competent to state that he suffers from left knee pain and has other left knee symptomatology which hampers his ability to navigate stairs, he is not competent to diagnose a left knee disorder in this case as he lacks the requisite medical knowledge and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

After a review of the entire record, the competent evidence demonstrates several "diagnoses" of "left knee pain."  The Board finds that these are not disability diagnoses under VA regulations, and that "pain" is not a disability for which service connection can be granted in this case.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted).

The August 2013 VA examiner, who is competent to diagnose a left knee disorder, reviewed the claims file and the Veteran's left knee complaints.  After examination of the Veteran's knee, he did not detect current left knee disability.  A history of a 1993 meniscal tear was noted, but without current left knee pathology, service connection is not for application.  See38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for GERD

As an initial matter, the Board finds that the Veteran's GERD was noted on his enlistment examination, and therefore, he is not due the presumption of soundness in this case.  

Specifically, in the Veteran's May 2003 Reserve enlistment examination, the Veteran's abdomen and viscera, including any hernia, was noted as normal.  The examiner, however, noted that there were five well-healed scars on his abdomen, which were non-tender; the Veteran did not have any hernias at that time.  In his report of medical history from that same date, the Veteran reported that he underwent a laparoscopic Nissan fundoplication procedure in April 2003 for his GERD.  The examiner noted that the Veteran was hospitalized for a day following that surgery "for GERD repair" in April 2003.  It was noted that he had "no problems now, no medications necessary on April 29, 2003 - states he has full activity release."  Included with the 2003 enlistment examination were the April 29, 2003 operation report, and a May 15, 2003 follow-up record.  The Veteran additionally submitted a May 30, 2003 statement that he had "surgery for acid reflux.  The surgery went very well and I am not on any medications any longer."  The surgeon who performed the surgery submitted a July 2003 letter, which noted that after the Veteran's April 2003 surgery for acid reflux, "he ha[d] fully recovered and is released to full and unrestricted duty as of today."

In a January 2005 annual certificate of physical condition, it was noted that there was no changes to the Veteran's condition since his last examination.  In the Veteran's August 2005 pre-deployment assessment, the Veteran was again noted as having "no significant interval history change."  Again, on his report of medical history, the Veteran's history of a prior surgery for GERD in April 2003 was noted.  

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §3.306 (2013).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Turning to the Veteran's in-service treatment records, an April 2006 chronological record of medical care reveals that the Veteran reported having an ulcer, which he noted as being "hiatal."  On the back of that form, the Veteran clarified that he had hiatal hernia surgery in 2003.  There were no current complaints noted.  

On the Veteran's May 2006 post-deployment/separation examination, he reported having frequent indigestion during his deployment, though he denied vomiting.  The Board notes that there is no notation of any formal complaints of or treatment for GERD or associated symptomatology shown in the Veteran's service treatment records during his period of active service from August 2005 to June 2006.

In a May 2006 report of medical assessment, dated the same day as his separation examination, the Veteran reported that he was taking Tagamet.  

The Veteran's post-service VA treatment records demonstrate that he established care with VA in October 2006.  In that initial assessment, the Veteran reported he had GERD which was "present for many years, better since fundoplication but still needs meds at this time.  No dysphagia or odynophagia or weight loss.  Took H2 blocker but PPI was more effective."  The examiner diagnosed the Veteran with GERD and noted that he was taking "PPI as per orders."  

Following that initial treatment, the Veteran's next complaint of GERD problems was in November 2007, at which time it was noted that he was switching doctors and "need[ed] something for [his] GERD."  He was reporting heartburn at that time.  The examiner diagnosed the Veteran with GERD and prescribed him ranitidine.  Eventually, the Veteran's prescription was changed to Nexium.  In an April 2011 VA treatment record, it was noted that the Veteran had a history of GERD which had been doing well with Nexium, and that he was unable to take other PPI's due to effectiveness (or lack thereof).  It was noted that he had a Nissan in the past, which they were not considering re-doing at that time.  Subsequently, it was determined that the Veteran would be on Nexium lifelong; he has had continued treatment for GERD with Nexium throughout the balance of the VA treatment record.

In July 2008, the Veteran underwent a VA examination of his GERD.  During that examination, the examiner noted that the Veteran had a "long history of acid reflux and in 2003 he had significant reflux and heartburn.  He was diagnosed with a hiatal hernia . . . and had a repair.  He was symptom-free until he was deployed to the Persian Gulf."  It was further noted that he had a laparoscopic Nissan fundoplication in May 2003.  At that time, the Veteran reported heartburn/pyrosis several times a week, and regurgitation of undigested food several times a day.  The examiner diagnosed the Veteran with GERD status post hiatal hernia repair; he stated that no medical opinion was requested at that time and he did not render any opinion regarding whether the Veteran's GERD was aggravated by military service.  

In an October 2010 statement, the Veteran stated

While being overseas, I had to eat their foods and as a result, I have acid reflux and received medication from VA now.  I have had tests done through VA that shows it is at a point where I could have surgery if I want, but have turned it down due to not wanting surgery at this point. . . . VA's own website states that this is something we are coming back with after being in the Middle East.

During his March 2011 hearing, the Veteran testified that he had GERD "a long time ago [and he] was off of medicines."  He reported not having taken any medications "for it in years . . . until I went overseas and [] started eating the foods that they had, and [he] continuously [had] GERD now."  The Veteran recited a history fairly similar to that noted above with regards to his 2003 surgery and induction process, including obtaining doctor's notes noting that he was no longer taking medication for his condition after his surgery in 2003.  Again, in an April 2012 statement, the Veteran stated that he "was fine until [he] went overseas and ate foods from there.  Now I have GERD and have to take meds three times a day."

Based on those statements and review of the claims file, the Board remanded the GERD claim in May 2013 in order to afford the Veteran a VA examination of his GERD and to obtain a medical opinion.  The Veteran underwent a VA examination of his GERD in June 2013.  The examiner stated that he reviewed the claims file and diagnosed the Veteran with GERD beginning in 1990.  The examiner noted that the Veteran had the 2003 surgery to repair his esophageal hernia, "despite which he continues to have reflux and pyrosis several times daily without bleeding."  After examination, the examiner opined as follows:

Esophagram and EGD have been performed by VA. . . . Claims file has been reviewed with the above surgical entries of 2003 . . . with laparoscopic surgical repair of the hiatus hernia despite which he continues to have reflux and pyrosis.  The claims file regarding the entry exam of precondition of GERD syndrome is noted.  The persistence of the pyrosis and reflux despite the surgical repair of the hiatus hernia associated with a protracted increasing symptoms is greater than expected by the normal course of the disease but as to the opinion as to military service being the provocation of the progression above and beyond the normal course cannot be determined without resorting to mere speculation.

Review of the claims file demonstrates that the Veteran's GERD was asymptomatic on enlistment into service in August 2005.  He  reported that he was no longer taking any medications to treat his GERD since his surgery.  There was no interval history change on examination in 2005.  

While the Veteran's service treatment records are void of any complaints or treatment for GERD symptoms, the Veteran has claimed that his GERD symptomatology increased during his deployment to the Middle East; he reported on his separation examination that he had frequent indigestion during his deployment and that he was taking Tagamet, an over-the-counter medication for GERD, at that time.  

The August 2013 examiner noted that the increase in the Veteran's GERD symptoms is greater than to be expected in the normal progression of that disease.  While there is no objective showing of a measurable increase in GERD during service, the facts that the Veteran complained of epigastric distress after completing service and was taking medication support a finding that symptoms had "measurably" increased.  Since the increase in symptoms has persisted for some time since service, a degree of permanency is established.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's GERD was aggravated as a result of his military service, and his claim for service connection is warranted on the basis of the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.306.  
ORDER

Service connection for a left knee disorder is denied.

Service connection for gastroesophageal reflux disease (GERD) is granted.


REMAND

The Board previously remanded the lumbar spine claim for additional development to include a VA examination; the Veteran underwent a VA examination on August 12, 2013.  In a September 2013 rating decision, the AOJ awarded the Veteran's lumbar spine disability a 40 percent evaluation and two separate 10 percent evaluations of his bilateral lower extremity radiculopathy, effective August 12, 2013-the date of his examination.  

The AOJ, however, stated that such an award of benefits was a full award of benefits sought, and did not readjudicate the lumbar spine claim in the September 2013 supplemental statement of the case issued the same day as the rating decision, as the Board had previous instructed in its May 2013 remand.  

A review of the claims file demonstrates that since the last remand VA treatment records prior to August 12, 2013 were added to the claims file.  Moreover, it does not appear that the Veteran has limited his appeal to an award of 40 percent such that his appeal has been satisfied by the award of benefits in the September 2013 rating decision, though the Board does note that the Veteran stated he should be awarded "no less than 50 percent" for his lumbar spine disability in an October 2010 statement.  The Veteran also stated in his hearing that he was seeking a 100 percent disability rating for all of his disabilities; currently, the Veteran is not shown to have a 100 percent combined disability.

As the Veteran does not appear to have limited his appeal to being satisfied with a 40 percent award, and even if the "50 percent" award is satisfied by the combination of the lumbar spine and the associated radiculopathy evaluations, the Veteran's disability evaluation prior to August 12, 2013 is still not satisfied.  As such, there is still unconsidered evidence-VA treatment records-for that period.  

In light of the holding in AB v. Brown, 6 Vet. App. 35 (1993), that VA will assume that the Veteran seeks the maximum schedular benefit unless otherwise specifically stated, the Board finds both that the Veteran has not specifically stated that his appeal would be satisfied with an award of 40 percent evaluation, and that either way, the Veteran's appeal was clearly not satisfied prior to August 12, 2013.  

As there remains unconsidered evidence in the case and a supplemental statement of the case was not issued, as previously instructed in the Board's May 2013 remand, the Board finds that a remand is necessary in order for the AOJ to consider the increased evaluation claim for the Veteran's lumbar spine, and the newly associated evidence in the claims file, in the first instance and to issue a supplemental statement of the case, as previously instructed.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Phoenix VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2013 and associate those documents with the claims file.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his lumbar spine disability, as well as any associated bilateral extremity radiculopathy.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


